     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Ryan A. Oneal,                                    No. CV-20-01732-PHX-SPL (MTM)
10                  Plaintiff,                          ORDER
11    v.
12    Stephen Roberts,
13                  Defendant.
14
15
16          Before the Court is Defendant Roberts’ Motion to Stay Proceedings (doc. 4), filed

17   September 23, 2020. Defendant requests that this Court stay this action on the grounds that
18   Plaintiff’s excessive use of force claims in his civil proceeding are closely associated with

19   an ongoing state court criminal proceeding. (Id. at 1). Plaintiff responded (doc. 5) opposing

20   the motion on October 12, 2020, and Defendant replied (doc. 6) on October 19, 2020. For
21   the reasons explained below, the Court grants the motion, and stays these proceedings
22   pending resolution of Plaintiff’s state court criminal proceeding.

23   I.     Background.

24          This case is a civil rights action under 42 U.S.C. § 1983. Plaintiff alleges Defendant

25   Roberts used excessive force in arresting Plaintiff by deploying a Taser into Plaintiff

26   without justification. (Doc. 1, Ex. A at 8).
27          The events at issue took place on May 5, 2018. According to the Complaint
28   originally filed in Maricopa County Superior Court, Plaintiff was crossing 32nd Street in
     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 2 of 6



 1   Phoenix when three City of Phoenix Police officers—including Defendant—approached
 2   him. (Doc. 1 at 6). Plaintiff states that upon seeing the officers, Plaintiff placed his hands
 3   on his knees, as he was “tired and dehydrated from being out in the sun.” (Id). Plaintiff
 4   next alleges that Defendant deployed his Taser into Plaintiff, causing Plaintiff to fall on his
 5   face to the ground. (Id). Plaintiff also alleges that while on the ground but before he was
 6   handcuffed by police, Defendant shocked Plaintiff four additional times as a “pain
 7   compliance tool” even though Plaintiff offered no resistance to the officers. (Id. at 6-7).
 8          Plaintiff was charged with two misdemeanors in Phoenix Municipal Court on
 9   November 9, 2018. Count One alleges Plaintiff recklessly interfered with the passage of a
10   highway or public thoroughfare, in violation of A.R.S. § 13-2906(A). (Doc. 4, Ex. A at
11   10). Count Two alleges that Plaintiff intentionally prevented or attempted to prevent a
12   police officer, acting under color of official authority, from effecting an arrest by using or
13   threatening to use physical force, in violation of A.R.S. § 13-2508(A)(1) and A.R.S. § 13-
14   604. (Id). The case was docketed as No. 5366107 in Phoenix Municipal Court.
15          Plaintiff filed an action in Maricopa County Superior Court on April 30, 2020. The
16   state court complaint was served on Defendant on August 14, 2020. On September 3, 2020,
17   Defendant removed the case to this Court under 28 U.S.C. § 1441(a) and LRCiv 3.6, as the
18   state court civil complaint asserted a federal question under 42 U.S.C. § 1983.
19   II.    Motion to Stay.
20          Defendant argues that this matter should be stayed under the abstention doctrine
21   outlined in Younger v. Harris, 401 U.S. 37 (1971) and Gilbertson v. Albright, 381 F.3d 965
22   (9th Cir. 2004) (en banc). (Doc. 4 at 3). Defendant argues that the ongoing state proceeding
23   is inextricably intertwined with the factual issues in this action, and that Younger counsels
24   this Court to stay consideration of Plaintiff’s Section 1983 claims until after the state
25   criminal case has concluded. (Id. at 4).
26          Defendant also states in the Reply that staying this proceeding will not bar Plaintiff
27   from seeking damages under Section 1983 after the state proceeding concludes, because
28   the action was filed before the limitations period for Section 1983 claims in Arizona


                                                  -2-
     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 3 of 6



 1   expired, and because the stay does not impact the statute of limitations. (Doc. 6 at 3-4,
 2   citing Wallace v. Kato, 549 U.S. 384, 397 (2007); TwoRivers v. Lewis, 174 F.3d 987, 991
 3   (9th Cir. 1999)). Therefore, Defendant concludes, Plaintiff’s interests will not be
 4   prejudiced by granting a stay of this action.
 5          Plaintiff argues in response that the facts at issue in this case do not rely on the same
 6   factual basis as the criminal charges in the state court proceeding. (Doc. 5 at 3). Plaintiff
 7   states that, because the excessive force claim in this Court concerns the deployment of a
 8   Taser by Defendant after Plaintiff was already on the ground, the excessive force claim has
 9   no bearing on whether Plaintiff actually resisted arrest. (Id. at 4-5). Therefore, Plaintiff
10   concludes, Younger abstention is inappropriate. (Id. at 6-7).
11   III.   Principles of Law.
12          Under Younger abstention, federal courts are generally required to abstain from
13   hearing cases related to ongoing state court proceedings. Younger abstention applies to
14   state criminal proceedings as well as state civil proceedings. King v. Cnty. of Los Angeles,
15   885 F.3d 548, 559 (9th Cir. 2018)(citing Middlesex Cnty. Ethics. Comm. v. Garden State
16   Bar Ass’n, 457 U.S. 423, 432 (1982)).
17          Younger abstention applies when the state court proceeding is (1) ongoing; (2)
18   implicates an important state interest, and (3) allows litigants to raise a federal challenge.
19   Citizens for Free Speech, LLC v. Cnty. of Alameda, 953 F.3d 655, 657 (9th Cir.
20   2020)(citing ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th
21   Cir. 2014)). If these conditions are satisfied, a federal court may abstain under Younger if
22   the federal action “would have the practical effect of enjoining the state proceedings.”
23   Herrera v. City of Palmdale, 918 F.3d 1037, 1044 (9th Cir. 2019)(internal citations
24   omitted).
25   IV.    Analysis.
26          A.     Ongoing State Proceeding.
27          A stay of these proceedings until resolution of Plaintiff’s state criminal proceeding
28   is appropriate. The first of the three conditions outlined in Citizens for Free Speech is easily


                                                  -3-
     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 4 of 6



 1   satisfied; Plaintiff’s criminal proceeding remains pending in state court while this action
 2   remains pending in federal court. (See doc. 5 at 3).
 3          B.     Important State Interest.
 4          The second prerequisite for Younger abstention—that the state proceeding
 5   implicates an important state interest—is satisfied as well. Plaintiff is accused of violating
 6   two Arizona criminal statutes. Arizona has an important interest in administering its own
 7   criminal justice system. Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“[T]he States’ interest
 8   in administering their criminal justice systems free from federal interference is one of the
 9   most powerful of the considerations that should influence a court granting equitable types
10   of relief”) (citing Younger, 401 U.S. at 44-45); see also Nichols v. Brown, 945 F. Supp. 2d
11   1079, 1096 (C.D. Cal. 2013) (“Indeed, Younger, which involved abstention due to a
12   pending criminal proceeding, explicitly recognized that a state must be permitted to
13   ‘enforce ... laws against socially harmful conduct that the State believes in good faith to be
14   punishable under its laws and the Constitution.’”) (citing Younger, 401 U.S. at 51-52). The
15   state proceeding in this case implicates an important state interest, satisfying the second
16   prerequisite for Younger abstention.
17          C.     Opportunity to Raise Federal Claims.
18          Finally, the third prerequisite for Younger abstention—that the state proceeding will
19   allow Plaintiff to raise his federal claims—is met. In Plaintiff’s response to the state’s
20   request for discovery in the state proceeding, Plaintiff states that he may raise an
21   affirmative defense of self-defense in response to Defendant’s “use or attempted use of
22   unlawful physical force.” (Doc. 4, Ex. A at 22). Arizona state law provides that resisting
23   arrest is lawful as a response to a police officer’s use of excessive force. See State v.
24   Matthews, 428 P.3d 198, 203 (Ariz. Ct. App. 2018) (citing A.R.S. § 13-404(B)(2)).
25   Therefore, Plaintiff will have the opportunity to demonstrate Defendant used excessive
26   force in violation of Plaintiff’s federal constitutional rights while arresting Plaintiff during
27   his state proceedings.
28   //


                                                  -4-
     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 5 of 6



 1          D.     Effectively Enjoin State Proceedings.
 2          The Court concludes adjudicating this action would have the practical effect of
 3   enjoining Plaintiff’s state proceeding. Plaintiff’s Complaint identifies at least two different
 4   instances when Tasers were allegedly deployed: Paragraph 24 states that Tasers were
 5   deployed before Plaintiff was on the ground, and Paragraph 24 states that Tasers were
 6   deployed after Plaintiff was on the ground. (See doc. 1 at 6).
 7          As explained in Section IV(C), supra, it is a defense to resisting arrest under Arizona
 8   law if the criminal defendant is resisting a police officer’s use of excessive force. Matthews,
 9   428 P.3d at 203. Were this Court to rule in favor of Plaintiff, the ruling would have the
10   practical effect of enjoining the state proceeding, because the Court would necessarily have
11   to determine that Defendant’s deployment of the Taser in the course of arresting Plaintiff
12   constituted excessive force. Therefore, Plaintiff could argue in state court that Plaintiff
13   cannot be convicted of a violation of A.R.S. 13-2508(A)(1), because, based on the ruling
14   in this Court that Defendant used excessive force, Plaintiff was entitled to use physical
15   force under A.R.S. § 13-404(B)(2). Younger abstention is appropriate here.
16          Plaintiff argues that the excessive force allegations in the federal action have
17   “completely separate factual predicates” from the state crimes Plaintiff is accused of
18   committing. (Doc. 5 at 5). However, Plaintiff’s Complaint does not merely identify the
19   deployment of the Taser once Plaintiff was on the ground as excessive. Count One of the
20   Complaint alleges that “Defendant Roberts tasered Plaintiff in a manner that was not
21   reasonable or justified under the circumstances.” (Id. at 8). Count One does not distinguish
22   between the two time periods when Tasers were deployed. Because Plaintiff also contests
23   the allegation that he was in a “fighting stance” prior to the first deployment of the Taser
24   by Defendant (see doc. 4 at 19; doc. 5 at 3), the Court concludes that the state court
25   proceeding and this proceeding do not involve “completely separate factual predicates” as
26   Plaintiff argues.
27   //
28   //


                                                  -5-
     Case 2:20-cv-01732-SPL-MTM Document 7 Filed 10/27/20 Page 6 of 6



 1   V.     Conclusion.
 2          A stay of these proceedings, rather than outright dismissal, strikes the proper
 3   balance between federalism interests and Plaintiff’s prerogative to choose his own forum
 4   to litigate disputes. See Herrera, 918 F.3d at 1042 (“To stay instead of to dismiss the federal
 5   action preserves the state’s interests in its own procedures, the federal plaintiff’s
 6   opportunity to seek compensation in the forum of his choice, and an appropriate balance
 7   of federal-state jurisdiction.”) (citing Gilbertson, 381 F.3d at 984). Out of respect for the
 8   independence of state judicial proceedings, application of Younger abstention is
 9   appropriate in this case. Defendant’s motion is granted.
10          IT IS ORDERED:
11          (1)    Defendant’s Motion to Stay Proceedings (doc. 4) is granted.
12          (2)    This action is stayed pending resolution of City of Phoenix Municipal Court
13   Case No. 5366107.
14          (3)    Defendant shall promptly notify this Court once Plaintiff’s state court
15   proceeding has concluded. Defendant’s notification shall include the date the proceeding
16   terminated and the ultimate disposition of the state court proceeding.
17          (4)    Defendant shall, no later than twenty-one (21) days after the conclusion of
18   the state court proceeding, file a responsive pleading in this action. Should Defendant seek
19   dismissal of this action under Rule 12(b), Defendant must comply with the requirements
20   of Rule 12.1 of the Local Rules of Civil Procedure prior to filing a motion to dismiss.
21          Dated this 27th day of October, 2020.
22
23
24                                                      Honorable Steven P. Logan
                                                        United States District Judge
25
26
27
28


                                                  -6-
